United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3047
                         ___________________________

                                Elizabeth M. Shank

                                      Plaintiff - Appellant

                                         v.

                                 Carleton College

                                     Defendant - Appellee
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                           Submitted: October 21, 2020
                                 Filed: April 2, 2021
                                 ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

KELLY, Circuit Judge.

      From 2011 to 2015, Elizabeth Shank was an undergraduate student at Carleton
College, a liberal arts college in Northfield, Minnesota. She claims that, while she
was a student, two different male Carleton students sexually assaulted her in the
college’s dormitories. 1 Shank filed suit against the college, alleging that it
mishandled the sexual misconduct disciplinary process and committed other acts of
deliberate indifference in the wake of the first assault. Though Shank also alleges
the college discouraged her from seeking disciplinary action against the student
involved in the second assault, her claims arise primarily from the first assault.
Shank seeks relief under Title IX of the Education Amendments of 1972 (Title IX),
20 U.S.C. § 1681, the Americans with Disabilities Act of 1990 (ADA), 42 U.S.C.
§ 12182(b)(2)(A)(ii), Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794,
and Minnesota common law. The district court 2 granted summary judgment in favor
of Carleton on all claims. Shank now appeals, and we affirm.

                                           I.

       Four days after Shank arrived on campus in early September 2011 to begin
her freshman year, she was raped by Student One, another freshman who lived on
the same dorm floor. Though the encounter began as consensual kissing, Shank
contends it became nonconsensual. Both she and Student One were intoxicated.

      Shank initially did not report the rape and continued living on the same floor
as Student One. When she returned to campus after winter break in January or
February 2012, she noticed posters promoting the college’s track team, including on
doors in her dorm. Some of the posters featured a shirtless Student One with the


      1
         The facts of the sexual encounters that gave rise to this case are not material
to the questions before us, and we do not comment on them. At this stage, though,
we must construe the facts in the light most favorable to Shank, see Elec. Power Sys.
Int’l, Inc. v. Zurich Am. Ins. Co., 880 F.3d 1007, 1009 (8th Cir. 2018), so we will
generally refer to these interactions as “rape.” At times, we will also use the term
“sexual assault,” which we mean to encompass “[s]exual intercourse with another
person who does not consent,” Sexual Assault, Black’s Law Dictionary (11th ed.
2019), i.e. rape, as well as other nonconsensual sexual contact.
      2
      The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota.

                                          -2-
headline “Carleton Track and Field” and the phrase “Go Hard” placed over Student
One’s upper thighs. Seeing these posters caused Shank to experience symptoms of
post-traumatic stress disorder and suicidal ideation. Her roommate sought help from
a college administrator and, on February 12, 2012, Shank was placed on 72-hour
suicide watch at a local hospital. Shank’s hospital discharge summary states, “She
says that she was raped while intoxicated with alcohol in September 2011, by
another student at the college and the student is living in the same dorm in the same
floor and he is also on the track and field team, and he has posters of him all over
the school.”

       The same day Shank was hospitalized, Joe Baggot, Associate Dean of
Students for the freshman class, submitted a Community Concern Form (CCF)3
advising college administrators that Shank “had a history of self harm and was
involved in a sexual situation Fall term with another student where there was sexual
intercourse and no consent given.” This was the first time Carleton administrators
learned about the rape, though they did not yet know the identity of the other student
involved. After Shank was discharged from the hospital on February 15, 2012, she
met with Baggot. She told him that seeing posters of Student One around campus
“triggered the memories of violence” associated with the rape, which she “had been,
sort of, in denial [of] for awhile,” and made her feel “trapped.” Although she did
not specifically ask college administrators to take the posters down, Shank asserts
they should have done so. After the meeting with Shank, Baggot emailed other
administrators that Shank “understood how to file a [sexual misconduct] complaint
with the college if she wanted to do so and that [Shank] certainly did NOT want to
do so.”

      Carleton’s student safety handbook states that sexual assault complainants
have access to support from the college, including assignment to alternative housing,
but Shank maintains that no one associated with Carleton told her she could move

      3
       Any member of the Carleton community may submit a CCF to express
concern about the wellbeing or behavior of another community member. CCFs are
routed to the college administrator in charge of the type of concern raised.

                                         -3-
to a different dorm to avoid crossing paths with Student One. Eventually, a friend’s
mother suggested that she request a new dorm assignment. Shank raised the issue
with Baggot in early April 2012, and he advised her to contact the college’s
Residential Life Office. She did so and by April 12, 2012 had moved to a single
room in a different dorm. The posters of Student One were still hanging in the
stairwells of her old dorm when she moved. At this point, Shank had not yet
disclosed Student One’s name to Carleton administrators.

       Around this same time, Shank learned that Carleton had offered Student One
a Resident Assistant (RA) position for the following academic year. This troubled
her and, on April 19, 2012, a friend submitted a CCF on her behalf identifying
Student One; this CCF marked the first time the college was informed that Student
One was the individual who raped Shank in September 2011. The CCF prompted
Amy Sillanpa, Carleton’s Associate Director of Residential Life and Sexual
Misconduct Complaint Process Coordinator, to schedule a meeting with Shank. At
their May 1, 2012 meeting, Shank expressed concern about Student One becoming
an RA, and Sillanpa walked her through a “first conversation checklist,” which was
preliminary to Carleton’s student sexual misconduct disciplinary process. The
checklist described the sexual misconduct investigation and adjudication process
and explained that “[e]ither party has the right to appeal the decision.” Sillanpa
appointed former Associate Student Dean Cathy Carlson to serve as Shank’s Sexual
Misconduct Support Advisor. The parties do not dispute that at this point Shank was
“not decisive if she wanted to go forward with the complaint or not.”

       Shank remained reluctant to file a complaint against Student One, and
Carleton administrators ultimately decided to file their own complaint against him
on behalf of the college. Shank planned to participate in the adjudicatory process by
providing a written statement describing her version of events. On May 16, 2012,
she asked Carlson whether “I still have any chance to back out [of writing a
statement], or is it too late for that since the college is involved.” Carlson responded
that while it was up to Shank whether to provide a statement, “[t]he college [was]
likely to still move[] forward based on the information from the community concern


                                          -4-
forms and from the text you provided [us].” 4 Shank submitted her draft statement
two days later. It described what happened with Student One and stated that “[t]his
written statement does not constitute a formal sexual misconduct complaint” and
that she would “allow the administration to decide how to properly respond to the
information” it contained.

       Sexual misconduct complaints are adjudicated by Carleton’s Community
Board on Sexual Misconduct (CBSM), comprised of faculty, staff, and students. In
advance of the planned CBSM hearing, Carleton appointed one of its Title IX
Coordinators to investigate the college’s complaint against Student One. The
investigator interviewed Student One but relied on Shank’s draft statement
describing the rape instead of speaking with her personally. Carlson asked Shank if
she would like to “submit any other information” for the CBSM to consider. At
Shank’s request, Carlson then provided the CBSM with additional information on
her behalf, including that Shank would like “closure,” which “could be in the form
of a mediated conversation between Student One and [Shank] concerning the nature
of future interactions at Carleton.” Shank does not remember discussing such a
proposal with Carlson. College administrators did not allow Shank to see the final
investigative summary.

       The CBSM conducted a sexual misconduct hearing regarding Student One on
May 30, 2012, and concluded he had violated Carleton’s sexual misconduct policy.
Consequently, the CBSM placed Student One on disciplinary probation, issued a no-
contact order prohibiting him from interacting with Shank, withdrew his offer to
serve as an RA, and required that he attend counseling. The board’s decision further
stated that if Shank is “still interested in a mediated conversation . . . the board
supports this conversation to take place and [be] mediated by a staff member in
Student Health and Counseling.” With the exception of the no-contact order,
Carleton did not tell Shank what sanctions had been imposed on Student One.


      4
      Though Carlson uses the word “text,” it appears she was referring to a
Facebook message Student One sent Shank apologizing for not “seek[ing] consent.”

                                        -5-
       The following semester, in late September 2012, Shank told Carlson that it
was almost “comical” how frequently she saw Student One around campus despite
the no-contact order. She later testified that she “would drink to cope with it, like,
yeah, just, like, upon seeing him.” Around this time, Shank’s parents emailed
Carleton to complain that the sanctions imposed on Student One were insufficient
and expressed their desire to appeal the board’s decision. One of the college’s Title
IX administrators explained that allowing Shank to appeal would be
“procedurally . . . not possible since [Shank] did not participate” as a party to the
disciplinary process.

       During October 2012, Carleton administrators arranged a meeting between
Shank and Student One, the purpose of which was “for both [students] to talk about
the incident which happened last fall and to determine ways to move forward.” In
preparation, Shank emailed Carlson proposed guidelines for the conversation. The
meeting went forward on October 15, 2012, in a Carleton administrator’s office.
Shank and Student One met alone while Carlson remained in the room next door.
Shank testified that during the meeting she felt “frozen, like, wanting to knock on
the wall [to get Carlson’s attention], but I couldn’t. Just like I wanted to, like, during
the rape.” It was at this meeting that Student One asked Shank to lift the no-contact
order. She agreed, and the order was lifted, but she quickly came to regret it. Shank
described the rest of her time at Carleton as a game of “cat and mouse,” explaining
that she took “round about routes in order not to run into [him],” avoided the dining
halls, and had “difficulty attending classes” because she feared seeing him.

      In early 2015, during Shank’s senior year, she met with Carleton’s Dean of
Students about reinstating the no-contact order. At that time, Shank described the
rape as more violent than she had previously disclosed, and the college reinstated
the no-contact order on January 15. Shank met with the Dean of Students again in
March and told her she wanted Student One expelled or suspended from campus.
Five days later, Carleton sent Student One a letter informing him that he had violated
the no-contact order by attending a February event hosted by the Computer Science


                                           -6-
Department, which Shank also attended. As a result of the violation, Student One
was instructed to complete the remainder of his last semester of college off campus.

       The factual record concerning Student Two, a senior who lived in Shank’s
sophomore year dorm, is less developed. Shank asserts that Student Two raped her
in their dorm on April 6, 2013. According to Shank, Carlson dissuaded her from
filing a formal complaint about the assault and encouraged her to instead “focus on
school” as Student Two would be graduating soon. A week later, Shank emailed
Carlson, stating, “I don’t think I can handle having my name attached to anything
involving [Student Two] right now.” Three weeks later, Shank and three other
female students submitted CCFs expressing concern about Student Two’s “behavior
towards women, especially in situations where alcohol is served.” In response,
Carleton issued a no-contact order prohibiting Student Two from interacting with
Shank and the other complainants. This appears to have been the end of the college’s
inquiry into Student Two’s actions.

                                         II.

        We review de novo a grant of summary judgment, “construing all facts and
making all reasonable inferences favorable to the nonmovant.” Elec. Power Sys.
Int’l, Inc. v. Zurich Am. Ins. Co., 880 F.3d 1007, 1009 (8th Cir. 2018) (quoting
Spirtas Co. v. Nautilus Ins. Co., 715 F.3d 667, 670 (8th Cir. 2013)). “The non-
moving party receives the benefit of all reasonable inferences supported by the
evidence, but has the obligation to come forward with specific facts showing that
there is a genuine issue for trial.” Walz v. Ameriprise Fin., Inc., 779 F.3d 842, 844
(8th Cir. 2015) (quoting B.M. ex rel. Miller v. S. Callaway R-II Sch. Dist., 732 F.3d
882, 886 (8th Cir. 2013)). Summary judgment is proper only “if the movant shows
that there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a).




                                         -7-
                                         III.

       Title IX provides that “[n]o person in the United States shall, on the basis of
sex, be excluded from participation in, be denied the benefits of, or be subjected to
discrimination under any education program or activity receiving Federal financial
assistance.” 20 U.S.C. § 1681(a). The Supreme Court has identified sexual
harassment, including student-on-student sexual harassment, as a form of sex
discrimination for Title IX purposes. Davis v. Monroe Cnty. Bd. of Educ., 526 U.S.
629, 650 (1999). The statute thus affords victims of student-on-student sexual
harassment a private right of action for damages against educational institutions that
receive federal funding. See Davis, 526 U.S. at 633. This court treats peer sexual
assault as a form of sex discrimination for Title IX purposes. See, e.g., K.T. v.
Culver-Stockton Coll., 865 F.3d 1054, 1058–59 (8th Cir. 2017); Maher v. Iowa State
Univ., 915 F.3d 1210, 1213 (8th Cir. 2019).

       A student who sues an educational institution under Title IX may hold it liable
but “only for its own misconduct.” Davis, 526 U.S. at 640. A plaintiff seeking to
prove a Title IX violation in the wake of a peer sexual assault must establish that the
institution was: (1) “deliberately indifferent,” (2) “to known acts of discrimination,”
(3) “which occurred under its control.” Pearson v. Logan Univ., 937 F.3d 1119,
1125 (8th Cir. 2019) (per curiam) (cleaned up) (quoting Culver-Stockton Coll., 865
F.3d at 1057). A Title IX plaintiff is also required to show the discrimination was
“so severe, pervasive, and objectively offensive that it can be said to deprive the
victim of access to the educational opportunities or benefits provided by the school.”
Id. (quoting Culver-Stockton Coll., 865 F.3d at 1057).

       An institution is deliberately indifferent when its “response to the harassment
or lack thereof is clearly unreasonable in light of the known circumstances.” Davis,
526 U.S. at 648; see Doe v. Dardanelle Sch. Dist., 928 F.3d 722, 725 (8th Cir. 2019)
(describing deliberate indifference as “a stringent standard of fault that cannot be
predicated upon mere negligence” (quoting Doe v. Flaherty, 623 F.3d 577, 584 (8th
Cir. 2010)). Critically, the institution’s deliberate indifference must “cause[]


                                         -8-
students to undergo harassment” or “ma[ke] them liable or vulnerable to it.” Davis,
526 U.S. at 645; see Ostrander v. Duggan, 341 F.3d 745, 750 (8th Cir. 2003) (stating
that the institution’s deliberate indifference must “directly cause the abuse to occur
or make students vulnerable to such abuse”). This requires a Title IX plaintiff to
demonstrate a “causal nexus” between the college’s conduct and the student’s
experience of sexual harassment or assault. Culver-Stockton Coll., 865 F.3d at 1058.

      Shank argues that Carleton’s response to the sexual assaults was clearly
unreasonable, and that the district court failed to draw all reasonable inferences in
her favor when it concluded otherwise. She points to several incidents that she
believes create a genuine issue of material fact regarding whether Carleton’s
response amounted to deliberate indifference for purposes of Title IX. These include
Carleton’s actions when it limited Shank’s participation in the adjudicatory process;
permitted Shank to meet one-on-one with Student One; failed to remove posters of
Student One from campus; and did not promptly find Shank new accommodations
on campus.

       As to the first incident, the undisputed facts show that Carleton advised Shank
about the college’s sexual misconduct disciplinary process and her right to file a
complaint and that, by May 2012, she had not filed one. Shank does not argue that
Carleton prevented her from filing a complaint, but instead that Carleton did not wait
for her to make a final decision on whether to do so. Carleton’s decision to initiate
its own complaint came shortly after it learned the identity of Student One. And
Shank was told of the college’s intent. The college was particularly concerned about
investigating the allegations against Student One in light of the fact that it had
recently offered him an RA position. The record contains no evidence that Carleton
restricted Shank’s ability to file her own complaint either at the same time as the
college or at a later date, had she chosen to do so.

       Shank’s role in adjudicating the complaint against Student One was, as she
points out, more limited than if she had filed the complaint herself. Carleton’s policy
governing the process for initiating and adjudicating student sexual misconduct


                                         -9-
complaints left it up to the student to decide whether to make a formal complaint
about sexual misconduct. It did not contemplate a situation in which the victim of a
sexual assault does not file a complaint but the college decides to pursue disciplinary
action anyway, nor did it delineate the role of a victim in disciplinary proceedings
initiated by the college. Viewing the facts in the light most favorable to Shank,
Carleton’s lack of procedures for this type of situation points out a weak spot in the
college’s sexual assault policy. Cf. Doe v. Univ. of Arkansas – Fayetteville, 974
F.3d 858, 868 (8th Cir. 2020) (illustrating that a university’s sexual misconduct
disciplinary procedures must protect the interests of a student victim of sexual
assault as well as those of a student accused of sexual assault).

       But the question is not whether Carleton’s policy should have been more
comprehensive. Rather, it is whether the college’s response to the sexual assault by
Student One amounted to deliberate indifference. On this record, we cannot say that
a reasonable jury would conclude that it did. Shank had the opportunity to submit a
written statement, which the board considered and credited in full. Perhaps Carleton
could have made an exception and allowed Shank, as an interested party, to appeal
the sanctions against Student One, as she later requested to do. But it was not clearly
unreasonable for the college to decline that request. See Davis, 526 U.S. at 648
(admonishing that courts “should refrain from second-guessing the disciplinary
decisions made by school administrators”). Shank also criticizes the college for
preventing her from testifying, reading Student One’s statement, or reviewing the
investigative report. But again, it is undisputed that Shank was not a party to these
sexual misconduct proceedings; it was not plainly unreasonable for Carleton not to
include her in the process as if she were. Construing the record in Shank’s favor,
we agree with the district court that she has not created a genuine dispute of material
fact as to whether Carleton handled the disciplinary process in a deliberately
indifferent manner. The college’s actions were not “clearly unreasonable in light of
the known circumstances,” id., nor has Shank presented evidence that they “caused
her to undergo harassment, made her vulnerable to it, or subjected her to further
discrimination.” Culver-Stockton Coll., 865 F.3d at 1057. The record does not



                                         -10-
warrant second-guessing the college’s decisions in the context of the sexual
misconduct hearing.

       Shank also asserts that Carleton acted with deliberate indifference when it
permitted her to meet one-on-one with Student One. According to Shank, it was
Carleton that proposed the meeting. She offered evidence that these types of
meetings are not appropriate to resolve sexual assault allegations, even when both
sides participate voluntarily. Shank also described how she “froze” when she met
with Student One alone in a closed room, which reminded her of how she felt during
the rape. Yet the record shows that Shank set the terms of the meeting, which she
agrees were met, and there is no evidence that the college required or forced her to
participate.

       Shank testified that she decided to meet with Student One to find out what
additional sanctions were imposed on him, in the hopes of reporting any violations
of those sanctions to the college. According to Shank, the meeting was coerced
because college administrators had not shared the details of Student One’s sanctions
with her, making a meeting the only way to learn what the sanctions were, catch him
in a violation, and force his expulsion. She regrets participating in the meeting and
asserts that Carleton should have known all along that it was not a good idea. But
acknowledging that the meeting was not a good idea is not the same as saying Shank
was coerced into participating. Given the circumstances facing both the college and
Shank, we agree with the district court that permitting the meeting to take place, after
the sexual assault proceedings had concluded, was not an act of deliberate
indifference. And even if it was, it is far from clear that requiring Shank to attend
the meeting would have violated Title IX. She has not presented evidence that the
meeting “caused” her to experience sexual harassment or made her “vulnerable to
it.” See Davis, 526 U.S. at 645 (cleaned up).

     Shank further claims that Carleton’s handling of the posters of Student One
amounted to deliberate indifference. There is no dispute that the posters exacerbated
Shank’s trauma. As the district court observed, the record “would permit a


                                         -11-
reasonable juror to conclude that Shank suffered adverse health consequences as a
result of encountering the posters and that Carleton knew this.” The record shows
that Shank first saw the posters when she returned to campus following winter break,
in January or February 2012, and that shortly after her hospitalization on February
12, 2012, she told Baggot how the posters made her feel. Yet, according to Shank,
the posters were still hanging in the dorm in April 2012 when she moved.

       Carleton’s failure to remove the posters, coupled with its delay in giving
Shank the opportunity to promptly move to a new dorm, is a matter of some concern.
Carleton did not know the identity of Student One until after Shank moved to the
new dorm, and the record indicates there was more than one athlete depicted in
similar posters. But Carleton knew by February 12, 2012 that the student who raped
her lived on her floor, and did not provide her with alternative housing until two
months later, when Shank expressly requested it. Based on the record before us,
removing the posters would have lessened the trauma Shank experienced after the
rape and before she moved out of the dorm where they were hanging.

       Even assuming that posters qualify as sexual harassment for purposes of Title
IX liability, however, the record evidence fails to support a finding that not removing
the posters amounted to “deliberate[] indifferen[ce] . . . that is so severe, pervasive,
and objectively offensive that it can be said to deprive [Shank] of access to the
educational opportunities or benefits provided by the school.” Davis, 526 U.S. at
650; see Shrum ex rel. Kelly v. Kluck, 249 F.3d 773, 782 (8th Cir. 2001)
(“[D]eliberate indifference must either directly cause the abuse to occur or make
students vulnerable to such abuse.”). Similarly, accepting the assertion that Carleton
should have offered alternative housing sooner, Shank has not offered evidence to
support the conclusion that the college’s shortcoming in this regard deprived her of
the educational opportunities or benefits to which she was entitled. See Pearson,
937 F.3d at 1125.

     Finally, the evidence does not show that Carleton’s conduct in the wake of
Shank’s complaint concerning Student Two was “clearly unreasonable in light of


                                         -12-
the known circumstances.” Davis, 526 U.S. at 648. The record establishes that
Shank declined to file a formal complaint against Student Two. The college
nonetheless instituted a no-contact order prohibiting Student Two from interacting
with her. There is no evidence to suggest that Carleton’s actions were clearly
unreasonable or that they exposed Shank to additional sexual harassment.

      Under governing precedent, a Title IX plaintiff must demonstrate a “causal
nexus” between the college’s conduct and the student’s experience of sexual
harassment. Culver-Stockton Coll., 865 F.3d at 1058. Linking the college’s actions
or inactions to emotional trauma the plaintiff experienced in the wake of sexual
harassment or assault, even if proven, is not enough. See id.; Davis, 526 U.S. at
644–45. Shank’s evidence fails to support the necessary causal nexus, and summary
judgment on her Title IX claim was therefore appropriate.

                                        IV.

        Under Title III of the ADA, it is unlawful for “any place of public
accommodation” to “fail[] to make reasonable modifications in policies, practices,
or procedures, when such modifications are necessary to afford such goods, services,
facilities, privileges, advantages, or accommodations to individuals with
disabilities.” 42 U.S.C. § 12182(b)(2)(A)(ii). To prevail on her ADA and Section
504 Rehabilitation Act claims, Shank must establish that: (1) she is disabled and
otherwise qualified academically; (2) the defendant is a private entity that owns,
leases, or operates a place of public accommodation and receives federal funding;
and (3) the defendant “failed to make reasonable modifications that would
accommodate the plaintiff’s disability without fundamentally altering the nature of
the public accommodation.” 5 Mershon v. St. Louis Univ., 442 F.3d 1069, 1076 (8th
Cir. 2006) (quoting Amir v. St. Louis Univ., 184 F.3d 1017, 1027 (8th Cir. 1999)).


      5
        The ADA is “similar in substance to the Rehabilitation Act, and cases
interpreting either are applicable and interchangeable.” Wojewski v. Rapid City
Reg’l Hosp., Inc., 450 F.3d 338, 344 (8th Cir. 2006) (cleaned up) (quoting Gorman

                                       -13-
       The parties disagree only as to the final element—whether Carleton failed to
provide reasonable accommodations. The record establishes that Carleton first
learned of Shank’s disabilities on February 23, 2015, when it received a letter from
her licensed social worker explaining that Shank had been diagnosed with post-
traumatic stress disorder and obsessive-compulsive disorder. See Peebles v. Potter,
354 F.3d 761, 767 (8th Cir. 2004) (“The known disability triggers the duty to
reasonably accommodate.”). Within a few days of receiving the letter, Carleton
arranged for Shank to meet with Andy Christensen, the college’s Coordinator of
Disability Services. He readily acknowledged that Shank was entitled to reasonable
accommodations and generally agreed to grant the specific accommodations she
requested. Though Shank had asked that she not be required to attend class in
person, Christensen proposed that her classes be moved “to spaces on campus that
minimize the adverse effect of [her] disability,” thus enabling her to attend class in
person rather than watch recorded sessions after the fact. Shank never objected to
this solution. Christensen further advised Shank that giving her extended time to
complete assignments and lenient treatment of absences across the board could
“backfire” in terms of keeping her academically on track. Instead, he reassured her
that he would “communicate to faculty on [her] behalf related to specific deadlines
as they come up.” Shank has not presented evidence that Carleton failed to provide
these promised accommodations, and the record shows that she was able to graduate
on time in 2015. Nothing in the record suggests that Carleton denied Shank
reasonable accommodations for her disabilities. Summary judgment on the ADA
claim and Section 504 claim was warranted.

                                         V.

      The record in this case supports the conclusion that Shank suffered what no
student should have to experience in college. Shank has also presented evidence


v. Bartch, 152 F.3d 907, 912 (8th Cir. 1998)). Although there are some differences
between the two acts, none are implicated here. See id. at 344.

                                        -14-
that Carleton could have been more inclusive during the sexual assault complaint
process and more attentive to Shank in the aftermath. Under Title IX, an educational
institution may not engage in unlawful sex discrimination, and sex discrimination
includes student-on-student sexual assault as occurred in this case. But applying the
proper “stringent standard,” Dardanelle Sch. Dist., 928 F.3d at 725, we agree with
the district court that Shank has not presented sufficient evidence that Carleton’s
conduct rose to the level of deliberate indifference that caused her to experience, or
made her vulnerable to, further harassment or assault, as Title IX requires. Nor does
the record suggest that the college denied Shank reasonable accommodations as she
endeavored to finish her degree while struggling with challenges to her mental health
brought on by the sexual assaults. 6 For these reasons, we affirm the district court’s
entry of summary judgment.
                        ______________________________




      6
       Because Shank provides only a single sentence in support of her state law
claims on appeal, we consider them abandoned. But even had she provided more
vigorous advocacy in support of these claims, we would affirm the district court’s
grant of summary judgment based on its thorough reasoning below.

                                        -15-